

116 HR 5266 IH: Urban Agriculture Healthy Food and Entrepreneur Act
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5266IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Ms. Gabbard (for herself, Ms. Moore, and Mr. Rush) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the enhancement of urban agriculture, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Urban Agriculture Healthy Food and Entrepreneur Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Urban Agriculture Conservation Easement Program
					Sec. 101. Establishment and purposes.
					Sec. 102. Definitions.
					Sec. 103. Urban agricultural land easements.
					Title II—Other urban agriculture programs
					Sec. 201. Urban agriculture microentrepreneur assistance program.
					Sec. 202. Community Food Project Grant Program.
					Sec. 203. Purchases of locally produced foods.
					Sec. 204. Farm to school program.
				
			IUrban Agriculture Conservation Easement Program
			101.Establishment and purposes
 (a)EstablishmentThe Secretary shall establish an urban agriculture conservation easement program for the conservation of eligible land, improved community food security, and improved access to cropland for beginning farmers or ranchers, socially disadvantaged farmers or ranchers, and majority-controlled producer-based business ventures through easements or other interests in land.
 (b)PurposesThe purposes of the program are to— (1)protect the agricultural use and future viability, and related conservation values, of eligible land by limiting nonagricultural uses of that land;
 (2)to improve or provide affordable long-term access to land for agricultural and related uses in urban communities; and
 (3)to improve community food security. 102.DefinitionsIn this title:
 (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given that term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
 (2)Eligible entityThe term eligible entity means— (A)a State or local governmental entity or an Indian Tribe; or
 (B)an organization that is— (i)organized for, and at all times since the formation of the organization has been operated principally for, 1 or more of the conservation purposes specified in clause (i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code of 1986;
 (ii)an organization described in section 501(c)(3) of that Code that is exempt from taxation under section 501(a) of that Code; or
 (iii)described in— (I)paragraph (1) or (2) of section 509(a) of that Code; or
 (II)section 509(a)(3) of that Code and is controlled by an organization described in section 509(a)(2) of that Code.
 (3)Eligible landThe term eligible land means— (A)private or Tribal land—
 (i)that is subject to a pending offer for purchase of an urban agricultural land easement from an eligible entity;
 (ii)that is potentially or currently physically suitable for use as cropland and other attendant agricultural activities;
 (iii)the use of which for agricultural activities does not pose a threat to the human health of those working the land or the public, due to levels of environmental contaminants on the land or in the subsurface of the land; and
						(iv)
 (I)that is currently vacant; (II)that is in tax delinquency;
 (III)that is a brownfield site, as defined in section 101(39) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39));
 (IV)that is currently being used for urban agriculture purposes; or (V)the protection of which will further a State or local policy consistent with the purposes of the program; or
 (B)other private or Tribal land that is incidental to land described in subparagraph (A), if the Secretary determines that it is necessary for the efficient administration of an easement under the program.
 (4)Majority-controlled producer-based business ventureThe term majority-controlled producer-based business venture has the meaning given that term in section 210A(a)(5) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(a)(5)).
 (5)ProgramThe term program means the urban agricultural conservation easement program established by this subtitle. (6)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Office of Urban Agriculture and Innovative Production.
 (7)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given that term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).
 (8)Urban agricultural land easementThe term urban agricultural land easement means an easement or other interest in eligible land that— (A)is conveyed for the purpose of protecting natural resources and the agricultural nature of the land in urban communities; and
 (B)permits the landowner the right to continue agricultural production and related uses subject to an urban agricultural land easement plan, as approved by the Secretary.
					103.Urban agricultural land easements
 (a)Availability of assistanceThe Secretary shall facilitate and provide funding for— (1)the purchase by eligible entities of urban agricultural land easements in eligible land; and
 (2)technical assistance to provide for the conservation of natural resources pursuant to an urban agricultural land easement plan.
					(b)Cost-Share assistance
 (1)In generalThe Secretary shall protect the agricultural use, including grazing, and related conservation and food security values of eligible land through cost-share assistance to eligible entities for purchasing urban agricultural land easements.
					(2)Scope of assistance available
 (A)Federal shareAn agreement described in paragraph (4) shall provide for a Federal share determined by the Secretary of an amount not to exceed 75 percent of the fair market value of the urban agricultural land easement, as determined by the Secretary using—
 (i)the Uniform Standards of Professional Appraisal Practice; (ii)an areawide market analysis or survey; or
 (iii)another industry-approved method. (B)Non-Federal share (i)In generalUnder the agreement, the eligible entity shall provide a share that is at least 25 percent of the fair market value of the urban agricultural land easement in accordance with subparagraph (A).
 (ii)Source of contributionAn eligible entity may include as part of its share under clause (i) a charitable donation or qualified conservation contribution (as defined by section 170(h) of the Internal Revenue Code of 1986) from the private landowner if the eligible entity contributes its own cash resources in an amount that is at least 25 percent of the amount contributed by the Secretary.
 (C)ExceptionFor purposes of subparagraph (B)(ii), the Secretary may waive any portion of the eligible entity cash contribution requirement for projects of special significance, subject to an increase in the private landowner donation that is equal to the amount of the waiver, if the donation is voluntary and the property is in active agricultural production.
						(3)Evaluation and ranking of applications
 (A)CriteriaThe Secretary shall establish evaluation and ranking criteria to maximize the benefit of Federal investment under the program.
 (B)ConsiderationsIn establishing the criteria, the Secretary shall emphasize support for— (i)improving community food security; and
 (ii)facilitating improved access to cropland for beginning and socially disadvantaged producers and producer groups.
 (C)Bidding downIf the Secretary determines that 2 or more applications for cost-share assistance are comparable in achieving the purpose of the program, the Secretary shall not assign a higher priority to any of those applications solely on the basis of lesser cost to the program.
						(4)Agreements with eligible entities
 (A)In generalThe Secretary shall enter into agreements with eligible entities to stipulate the terms and conditions under which the eligible entity is permitted to use cost-share assistance provided under this section.
 (B)Length of agreementsAn agreement shall be for a term that is— (i)in the case of an eligible entity certified under the process described in paragraph (5), a minimum of 5 years; and
 (ii)for all other eligible entities, at least 3, but not more than 5 years. (C)Minimum terms and conditionsAn eligible entity shall be authorized to use its own terms and conditions for urban agricultural land easements so long as the Secretary determines such terms and conditions—
 (i)are consistent with the purposes of the program; (ii)permit effective enforcement of the purposes of such easements;
 (iii)include a right of enforcement for the Secretary, that may be used only if the terms of the easement are not enforced by the holder of the easement;
 (iv)subject the land in which an interest is purchased to an urban agricultural land easement plan that describes the activities which promote the long-term viability of the land to meet the purposes for which the easement was acquired; and
 (v)do not limit the generation of profit through agricultural activities on the land. (D)Substitution of qualified projectsAn agreement shall allow, upon mutual agreement of the parties, substitution of qualified projects that are identified at the time of the proposed substitution.
 (E)Effect of violationIf a violation occurs of a term or condition of an agreement under this subsection— (i)the Secretary may terminate the agreement; and
 (ii)the Secretary may require the eligible entity to refund all or part of any payments received by the entity under the program, with interest on the payments as determined appropriate by the Secretary.
							(5)Certification of eligible entities
 (A)Certification processThe Secretary shall establish a process under which the Secretary may— (i)directly certify eligible entities that meet established criteria;
 (ii)enter into long-term agreements with certified eligible entities; and (iii)accept proposals for cost-share assistance for the purchase of urban agricultural land easements throughout the duration of such agreements.
 (B)Certification criteriaIn order to be certified, an eligible entity shall demonstrate to the Secretary that the entity will maintain, at a minimum, for the duration of the agreement—
 (i)a plan for administering easements that is consistent with the purpose of the program; (ii)the capacity and resources to monitor and enforce urban agricultural land easements; and
 (iii)policies and procedures to ensure— (I)the long-term integrity of urban agricultural land easements on eligible land;
 (II)timely completion of acquisitions of such easements; and (III)timely and complete evaluation and reporting to the Secretary on the use of funds provided under the program.
								(C)Review and revision
 (i)ReviewThe Secretary shall conduct a review of eligible entities certified under subparagraph (A) every three years to ensure that such entities are meeting the criteria established under subparagraph (B).
 (ii)RevocationIf the Secretary finds that a certified eligible entity no longer meets the criteria established under subparagraph (B), the Secretary may—
 (I)allow the certified eligible entity a specified period of time, at a minimum 180 days, in which to take such actions as may be necessary to meet the criteria; and
 (II)revoke the certification of the eligible entity, if, after the specified period of time, the certified eligible entity does not meet such criteria.
 (c)Method of enrollmentThe Secretary shall enroll eligible land under this section through the use of— (1)permanent easements; or
 (2)easements for the maximum duration allowed under applicable State laws. (d)Technical assistanceThe Secretary may provide technical assistance, if requested, to assist in—
 (1)compliance with the terms and conditions of easements; and (2)implementation of an urban agricultural land easement plan.
					(e)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this title $20,000,000 for fiscal year 2020 and each fiscal year thereafter.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this title $20,000,000 for fiscal year 2020 and each fiscal year thereafter.
					IIOther urban agriculture programs
			201.Urban agriculture microentrepreneur assistance program
 (a)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (2)MicroentrepreneurThe term microentrepreneur means an owner and operator, or prospective owner and operator, of an urban agriculture-related microenterprise who is unable to obtain sufficient training, technical assistance, or credit other than under this section, as determined by the Secretary.
 (3)Microenterprise development organizationThe term microenterprise development organization means an organization that— (A)is—
 (i)a nonprofit entity; (ii)an Indian tribe, if the tribal government of which certifies to the Secretary that—
 (I)no microenterprise development organization serves the Indian tribe; and (II)there is no urban microentrepreneur assistance program under the jurisdiction of the Indian tribe; or
 (iii)a public institution of higher education; (B)provides training and technical assistance to microentrepreneurs;
 (C)facilitates access to capital or another service described in subsection (b) for urban microenterprises; and
 (D)has a demonstrated record of delivering services to microentrepreneurs, or an effective plan to develop a program to deliver services to microentrepreneurs, as determined by the Secretary.
 (4)MicroloanThe term microloan means a business loan of not more than $75,000 that is provided to a microenterprise. (5)ProgramThe term program means the urban agriculture microentrepreneur assistance program established under subsection (b).
 (6)Urban agriculture microenterpriseThe term urban agriculture microenterprise means an entity that— (A)is—
 (i)a sole proprietorship located in a urban area as defined by the Census Bureau; or (ii)a business entity with not more than 10 full-time equivalent employees located in a urban area; and
 (B)is engaged in agriculture production and attendant activities, such as harvesting, packing, and minimal processing.
						(b)Urban agriculture microentrepreneur assistance program
 (1)EstablishmentThe Secretary shall establish an urban agriculture microentrepreneur assistance program to provide loans and grants to support microentrepreneurs in the development and ongoing success of urban agriculture microenterprises.
 (2)PurposeThe purpose of the program shall be to provide microentrepreneurs with— (A)the skills necessary to establish new urban agriculture microenterprises; and
 (B)continuing technical and financial assistance related to the successful operation of urban agriculture microenterprises.
						(3)Loans
 (A)In generalThe Secretary shall make loans to microenterprise development organizations for the purpose of providing fixed interest rate microloans to microentrepreneurs for startup and growing urban agriculture microenterprises.
 (B)Loan termsA loan made by the Secretary to a microenterprise development organization under this paragraph shall—
 (i)be for a term not to exceed 20 years; and (ii)bear interest at a rate of at least 1 percent per year.
 (C)Loan loss reserve fundThe Secretary shall require each microenterprise development organization that receives a loan under this paragraph to—
 (i)establish a loan loss reserve fund; and (ii)maintain the reserve fund in an amount equal to at least 5 percent of the outstanding balance of the loans owed by the organization, until all obligations owed to the Secretary under this paragraph are repaid.
 (D)Deferral of interest and principalThe Secretary may permit the deferral of payments on principal and interest due on a loan to a microenterprise development organization made under this paragraph for a 2-year period beginning on the date the loan is made.
						(4)Grants
						(A)Grants to support urban agriculture microenterprise development
 (i)In generalThe Secretary shall make grants to microenterprise development organizations to— (I)provide training, operational support, business planning, and market development assistance, and other related services to urban agriculture microentrepreneurs; and
 (II)carry out such other projects and activities as the Secretary determines appropriate to further the purposes of the program.
 (ii)SelectionIn making grants under clause (i), the Secretary shall— (I)place an emphasis on microenterprise development organizations that serve microentrepreneurs that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown foods, as determined by the Secretary; and
 (II)ensure, to the maximum extent practicable, that grant recipients include microenterprise development organizations—
 (aa)of varying sizes; and (bb)that serve racially and ethnically diverse populations.
									(B)Grants to assist microentrepreneurs
 (i)In generalThe Secretary shall make grants to microenterprise development organizations to provide marketing, management, and other technical assistance to microentrepreneurs that received or are seeking a loan from the organization under paragraph (3).
 (ii)Maximum amount of grantA microenterprise development organization shall be eligible to receive an annual grant under this subparagraph in an amount equal to not more than 25 percent of the total outstanding balance of microloans made by the organization under paragraph (3), as of the date the grant is awarded.
 (C)Administrative expensesNot more than 10 percent of a grant received by a microenterprise development organization for a fiscal year under this paragraph may be used to pay administrative expenses.
						(c)Administration
					(1)Cost share
 (A)Federal shareSubject to subparagraph (B), the Federal share of the cost of a project funded under this section shall not exceed 75 percent.
 (B)Matching requirementAs a condition of any grant made under this subparagraph, the Secretary shall require the microenterprise development organization to match not less than 15 percent of the total amount of the grant in the form of matching funds, indirect costs, or in-kind goods or services.
 (C)Form of non-federal shareThe non-Federal share of the cost of a project funded under this section may be provided— (i)in cash, including through fees, grants (including community development block grants provided by the Department of Housing and Urban Development), and gifts; or
 (ii)in the form of in-kind contributions. (2)OversightAt a minimum, not later than December 1 of each fiscal year, a microenterprise development organization that receives a loan or grant under this section shall be required to ensure that assistance provided under this section is used for the purposes for which the loan or grant was made.
					(d)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $3,000,000 for fiscal year 2019 and each fiscal year thereafter, which shall remain available until expended.
 (2)Discretionary fundingIn addition to amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter.
 202.Community Food Project Grant ProgramSection 25(b)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(b)(2)) is amended— (1)in subparagraph (C) striking and at the end;
 (2)in subparagraph (D) by striking each fiscal year thereafter. and inserting ; and; and (3)by adding at the end the following:
					
 (E)$15,000,000 for fiscal year 2020 and each fiscal year thereafter.. 203.Purchases of locally produced foodsSection 9(j)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)(3)) is amended—
 (1)by striking Program, to use a geographic preference and inserting the following:  Program—(A)to use a geographic preference; and (2)by adding at the end the following:
					
 (B)to use locally grown, locally raised, or locally caught as a product specification.. 204.Farm to school programSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)) is amended—
 (1)in paragraph (5)— (A)by striking To the maximum and inserting:
						
 (A)In generalTo the maximum extent; (B)in subparagraph (F), by striking and at the end;
 (C)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi) and adjusting the margins accordingly;
 (D)by redesignating subparagraph (G) as clause (viii); and (E)by inserting after clause (vi), as so redesignated, the following:
						
 (vii)expand the selection of local agricultural products for eligible schools; and ; and (2)in paragraph (8)(A), by striking $5,000,000 and inserting $15,000,000.
				